Guerry, J.
The Supreme Court, in answer to certified questions propounded by this court, held: “Under section 10 of the sales-tax act of August 29, 1929 (Ga. L. 1929, pp. 103, 108), bale cotton is exempt from the operation of the act, not only while it is in the producer’s hands in its original package, but also while it is in the hands of a purchaser in its original package or state.” 178 Ga. 215 (172 S. E. 558). Under that ruling the State tax board properly held that bales of cotton in the original package or state were exempt from the sales-tax act in the hands of a purchaser, — W. p. Bradley Company.
2. The foregoing ruling being controlling, the practice questions will not be decided.

Judgment affirmed.


Broyles, C. J., and MacIntyre, J., concur.